SCHWARTZ, Chief Judge.
Because the materials are entirely irrelevant and their production completely oppressive, the order below requiring discovery as to his personal financial information and concerning prior examinations performed on others by the physician who conducted a pre-insurance physical exam of the alleged insured is quashed in its entirety. Elkins v. Syken, 672 So.2d 517 (Fla.1996); North Miami Gen. Hosp. v. Royal Palm Beach Colony, Inc., 397 So.2d 1033 (Fla. 3d DCA 1981); Henry P. Trawiek, Jr., Florida Practice and Procedure § 16-12, at 295 nn. 21 & 23 (1997).
Certiorari granted.